PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/298,773
Filing Date: 20 Oct 2016
Appellant(s): Berry et al.



__________________
Christopher K. Hallstrom (Reg. No. 65,372)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/26/2021 appealing from the Office action mailed on 11/05/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 11/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As to claim 8, recites the new amended limitation “…at the same time as removing…”, The specification of the instant application does not expressly describe how the 
The Examiner notes that the closest subject matter that Examiner finds in the instant specification is at  
“[0196] Determining which promotional message to send, in some embodiments, is based on why the previous promotional message is revoked. For example, if the previous promotional message is revoked because the user did not log on or have a chance to view the promotional message, then the promotional messaging system 104 can resend the same promotional message. If the user likely saw that the promotional message was delivered, but purposefully ignored the message (e.g., the promotional messaging system 104 detected the user viewing and/or responding to communication threads before and after the promotional message) or blocked/hid /deleted the promotional message, then the promotional messaging system 104 determines not to reserve the same promotional message. Further, the promotional messaging system 104 may determine to pause messages send on behalf of the merchant for the threshold time period”, paragraph 196.

Examiner asserts that is still is not clear because the instant disclosure is not discussing “…at the same time as removing…”. So, this limitation is unclear at time of determining the boundaries of patent protection sought. Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Per MPEP 2111, the Examiner gives to the claims the broadest reasonable interpretation, claims are interpreted in light of the specification.

Examiner’s Note

Regarding to 101 compliance, Claims 1-20 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented in Office action dated 6/13/2019.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-20, are rejected under 35 U.S.C. 103 as being unpatentable over PG. Pub. No. 20150242890 (Bass) in view of  PG. Pub. No 20130275530 (Matson).

As to claims 1, 13 and 20, Bass discloses a method  (abstract and Fig. 1) comprising: a) delivering,  by an electronic  messaging  system  (see at least Fig. 2 and paragraph 24) to a client device associated with  a recipient user of the electronic messaging system
(“[0014] Mobile devices 110 can execute an application on a user mobile device that shares customer engagement data such as current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue). Mobile devices 110 are inclusive of wearable devices. Wearable devices (or `wearables`) are any type of mobile electronic device that can be worn on the body or attached to or embedded in clothes and accessories of an individual. 
an electronic message on behalf of a sender user to a communication thread between the sender user and the recipient user within the electronic messaging system
(“… [0018] Communication network 130 allows for communication between data sources 105 and front-end devices 135 via any number of various communication paths or channels that collectively make up network 130 processor [Examiner interprets as a communication thread. Such paths and channels may operate utilizing any number of standards or protocols including TCP/IP, 802.11, Bluetooth, GSM, GPRS, 4G, and LTE…”, paragraph 18.
“[0023] FIG. 2 illustrates a method 200 for messaging users. Method 200 may be associated with input received from a marketing department or other entity responsible for managing business strategy within venue management. The method 200 of FIG. 2 may be implemented in hardware (e.g., an application specific integrated circuit) or as
software operating in the context of … executed by a processor [Examiner interprets as a communication thread]). Software for implementing method 200 may be introduced to system 100 by way of portable media or a communications interface such as a wireless or Bluetooth. Various steps of method 200 are optional. Various steps, too, may operate concurrently along-side other operations”, paragraph 23); 

b) monitoring, by the electronic messaging system and at one or more client devices associated with the user, interactions of the  recipient  user with the  electronic  messaging  system for a period

“..[0025] Trigger rules generated as a part of step 215 may include one or more rules that determine the instantiation of occurrence of an experience. The rules can include rules related to the location and proximity of an experience, the time or recurring schedule related to the experience,..”, paragraph 25.
“…[0027] Time and recurring schedule rules may be used to trigger when a message is created. Messages may be scheduled for a single time in the future, multiple times in the future using recurrence rules (i.e., how many times a message is to be generated), or for a duration between a start and finish date and time…”, paragraph 27.
“…   [0030] Perishable rules may be designed at step 220. Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same. Perishable rules can include a time when campaign ends such as a lunchtime promotion that ends at 1:00 P.M. or a promotion for a show that starts at 6:00 P.M…”, paragraph 30.
“ [0046] Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both….”, paragraph 46); 

(“…A perishable rule may also include an aspect of user behavior such engaging in a specified activity…”, paragraph 30.
See also in Fig. 2 elements 275, 280, 285 and 295, option “No” [Examiner interprets as user did not engage with the promotional message during the period]);
d) [AltContent: ]removing by  the  electronic  messaging  system  and  upon  determining  that  the recipient user did not engage with the electronic message during the period, the electronic message from a database (Fig. 1 element 120) of the electronic  messaging  system comprising electronic messages associated with the recipient user, which causes the client device associated with the user to remove the electronic message from the communication thread between the sender user and the recipient user
(“…Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same”, paragraph 30. See also Fig. 2.
“…If the promotion has expired, the promotional message is revoked at step 255…”, paragraph 33-35 and tracking application in user device, paragraph 46),
Bass discloses remove functionality for of an electronic message when a specific user is not eligible, “…Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same [Examiner interprets as electronic message A determination is made at step 250 for each user as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user]. A promotion may expire for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user]. while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255”, paragraphs 33-35.
And in paragraph 46, Bass states, “Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both. The promotion for each particular user may be updated based on the user interaction with a message transmitted to the particular user as well as other user activity”, paragraph 46).

Although, Bass discloses that  “If the promotion has expired, the promotional message is revoked at step 255”, paragraph 33. and Bass has a database 120 as part of the application server 125, Fig. 1 and paragraph 16. Bass does not expressly disclose
from a database [the removing]

However, Matson discloses , “… [0092] During process 700, the MECD deletes any data associated with an identity or a previously assigned role from the data storage memory 240 in response to revocation of the identity or role in the corresponding messaging system (block 720). In one embodiment, the messaging service sends a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matson’s teaching with the teaching of  Bass. One would have been motivated to  provide functionality to revoke the promotional message from a database  when needed in order to enable robust delivery of communication messages (see at least paragraph 10 of Matson).

As to claims 2, 3, 14 and 15, Bass discloses all the limitations of the independent claim above and further Bass discloses
wherein the period corresponds to a number of additional electronic messages read by the recipient user after delivery of the electronic message.
 (send a message highest priority, elements 270, 275, 285 and 295.  Fig. 2 and in paragraph 45 “periodical recalculated...more promotional offers”.
“…[0036] A recipient list may be continuously re-prioritized at step 265 [Examiner interprets as number of additional electronic messages being read by the recipient user]…”, paragraph 36 and in paragraph 46 “…The promotion for each particular user may be updated based on the user interaction with a message transmitted to the particular user as well as other user activity[Examiner interprets as number of additional electronic messages being read by the recipient user]”).



 (See “recipient deletes offer?...”, element 280 and Fig. 2.
See also, “…Perishable rules control when a promotional offer ends, is revoked,…”, paragraph 30.
“…If the promotion has expired, the promotional message is revoked at step 255…”, paragraph 33.
“…0044] Deletion of the offer returns the process to step 250. If the recipient has not deleted the offer, however, a further determination is made ass to whether the recipient transacts on the offer associated with the promotion at step 285…”, paragraph 44.
“ [0046] Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both …The promotion for each particular user may be updated [Examiner interprets as updating the communication thread]…” , paragraph 46).

remove  the  electronic   message  based  on  the  delete  command   without  modifying  other electronic messages of the recipient user
(“[0033] A determination is made at step 250 for each user [examiner interprets as remove only the electronic message] as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user-]. A promotion may expire [examiner interprets as remove only the electronic message] for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user] while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255 [examiner interprets as remove only the electronic message]”, paragraphs 33-35. It is obvious that if Bass discloses that  only a promotional message is revoked is just one message and it is  without modifying other electronic messages.),

when executed by the at least one processor, cause the electronic messaging system to send a delete command to revoke the electronic message from the recipient user further based on  determining that a number of unread electronic messages sent to the recipient user satisfies an unread message threshold.

(“…[0033] A determination is made at step 250 for each user as to whether the promotion has ended. A promotion may expire for an individual recipient..”, paragraph 33.
“[0034] Messages are revoked or expire based on the perishable rules associated with the promotion. For example, a message may be revoked for a user when there is no longer enough time for the user to reach the destination of the promotion before it starts. A message may also be revoked for all users once a show starts. A message may further be revoked for all users once the inventory for a promotion sells out. Messages may be revoked for all users or just for those users that have yet to read the promotional message prior to its revocation [Examiner interprets as a number of unread electronic messages sent to the recipient user satisfies an unread message threshold]”, paragraph 34

Although, Bass discloses highest priority notifications (element 270 and Fig. 2). Bass does not expressly discloses
to the user via a push notification.
based on the delete command
However, Matson discloses push technology ”… For example, the APNS system could send a notification to an MECD [Mobile electronic communication devices –paragraph 3 -] that the user of the MECD has received new electronic mail messages. The user receives a notification message through an audiovisual and/or haptic alert generated in the MECD…”, paragraphs 6-9.
Further Matson teaches , 
“…The MECD can optionally send a delete message to the online data storage service 128 to delete communication messages after successfully retrieving the messages…”, paragraph 60.
“…optionally check the status of communication messages in the online data storage service 128. The communication messages are deleted when an MECD successfully retrieves the message…”, paragraph 77.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matson’s teaching with the teaching of  Bass. One would have been motivated to  provide functionality to push a promotional notification and revoke the promotional message from the user when needed in order to enable robust delivery of communication messages (see at least paragraph 10 of Matson).

As to claims 4 and 16, Bass discloses all the limitations of the independent claim above and further Bass discloses 
further comprising  removing the electronic message based on a threshold number of additional electronic messages being unread by the recipient user
(The Examiner notes that MPEP § 2111 provides that claims must be given their broadest reasonable interpretation.  The Examiner interprets that the limitation is a rule of doing business. It does not patentable distinguish from the prior art of record, which discloses “perishable rules” for doing business. The limitation is considered but it does not have patentable weight. 
The prior art of Bass teaches rules for doing business, see for example, “…A perishable rule may also include an aspect of user behavior such engaging in a specified activity [Examiner interprets as recipient user satisfies an unread message threshold]…”, 
 “[0034] Messages are revoked or expire based on the perishable rules associated with the promotion. For example, a message may be revoked for a user when there is no longer enough time for the user to reach the destination of the promotion before it starts. A message may also be revoked for all users once a show starts. A message may further be revoked for all users once the inventory for a promotion sells out. Messages may be revoked for all users or just for those users that have yet to read the promotional message prior to its revocation [Examiner interprets as a number of unread electronic messages sent to the recipient user satisfies an unread message threshold]”, paragraph 34).

further comprising determining that the recipient user engages with the electronic message (see “recipient transacts on offer?” element 285 and Fig. 2) by detecting an impression of the promotional message by the user (see “is recipient likely to convert?, element 295 and Fig. 2).

As to claims 5 and 17, Bass discloses all the limitations of the independent claim above and further Bass discloses
further comprising determining that the monitored interactions of the recipient user with the electronic messaging system for the period indicate that the recipient user 
( Per MPEP2111, giving the broadest reasonable interpretation, Bass discloses tracking of behavior of a user in a mobile device [Examiner interprets as the recipient user viewed messages  from additional users], see multiple citations, “ [0046] Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both….”, paragraph 46.
“…Consumers may also be engaged by collecting feedback and reviews of their experiences, … through the display of messages…”, paragraph 22.
“…A perishable rule may also include an aspect of user behavior such engaging in a specified activity [Examiner interprets as recipient viewed messages  from additional users]…”, paragraph 30. See also “[user]…engage in other behavior that impacts qualification for the promotion[Examiner interprets as the recipient user viewed messages  from additional users]…”, paragraph 36.
The Examiner interprets that the limitation is a rule of doing business. It does not patentable distinguish from the prior art of record, which discloses “perishable rules” for doing business. The limitation is considered but it does not have patentable weight).

further comprising determining the monitored interactions with the electronic messaging system for the period indicate that the user ignored or did not open the electronic message during the period
(see “recipient opens message?”, element 275 and Fig. 2).

As to claims 6, 7, 8, 18 and 19, Bass discloses all the limitations of the independent claim above and further Bass discloses
further comprising determining that the monitored interactions of the recipient user with the electronic messaging system for the period indicate that the recipient user has actively engaged with the electronic messaging system during [AltContent: ]the  period 
(see “recipient opens message?”, element 275 and Fig. 2);

further comprising delivering an additional electronic message to the recipient user after revoking the promotional message. 
(see rules, paragraph 11 and 30. See also, “…Messages are revoked or expire based on the perishable rules associated with the promotion…”, paragraph 34.
“[0046] Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both. The promotion for each particular user may be updated [examine interprets as additional promotional message]…” , paragraph 46).

wherein the additional electronic message is different from the promotional message(“…The promotion for each particular user may be updated [examine interprets as different message]…” , paragraph 46).

delivering, by the electronic messaging system, the additional electronic message to the client device associated with the recipient user at the same time as removing  the electronic message
(“…The promotion for each particular user may be updated [Examiner interprets as updating the message]…” , paragraph 46).

As to claims 9 and 10, Bass discloses all the limitations of the independent claim above and further Bass discloses
wherein the period aligns with an offer expiration date presented in the electronic message
(“[0030] Perishable rules may be designed at step 220. Perishable rules control when a promotional offer ends, is revoked,…”, paragraph 30.
See also “…[0037] Schedule information may be used to prioritize recipients whose schedules are most compatible with the offer of the message….”, paragraph 37.
“making a determination as to whether the promotion has expired (step 250)…”, paragraph 45).

(“[0030] Perishable rules may be designed at step 220. Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same. Perishable rules can include a time when campaign ends such as a lunchtime promotion that ends at 1:00 P.M. or a promotion for a show that starts at 6:00 P.M...”, paragraph 30).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over PG. Pub. No. 20150242890 (Bass) in view of  PG. Pub. No 20130275530 (Matson) and in view of  PG. Pub. No.  20140310365 (Sample).
As to claim 11, Bass discloses all the limitations of the independent claim above and further Bass discloses
wherein the period is defined by (“…Perishable rules control when a promotional offer ends, is revoked,…”, paragraph 30).
Bass does not disclose but Sample discloses:
a number of message threads being delivered to the user after delivery of the electronic message from additional users of the electronic messaging system after delivery of the electronic message
(Sample’s system teaches “ [0018] In the server, the memory device may store further instructions for execution on the processor causing the processor to: evaluate 
 See also message thread history, paragraph 32 . Event and status propagation of a message, paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sample’s teaching with the teaching of  Bass.
It would have been obvious to one of ordinary still in the art to incorporate
the ability to count and store the number of threads in a conversation  before or after an event i.e. delivery of a message, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over PG. Pub. No. 20150242890 (Bass) in view of  PG. Pub. No 20130275530 (Matson) and in view of  PG. Pub. No.  20130325755 (Arquette).

As to claim 12, Bass discloses all the limitations of the independent claim above and Bass does not disclose but Arquette discloses:
wherein the period is defined by the user logging into the instant messenger system a minimum a minimum number of times after delivery of the promotional message 
 (“…The user modeling module 216 can also compare the number of times the user logs in when the message is sent…”, paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arquette’s teaching with the teaching of  Bass. It would have been obvious to incorporate the ability to count the number of times a user logs in the system after the message is sent. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

(2) Response to Argument
Note: The Examiner notes that the rejection of claim 8  under  112 (a) is maintained. Further, Appellant does not provide arguments for this rejection. 

Appellant argues : Brief at  9
ARGUMENT
The Office Action erroneously rejects the claims pursuant to 35 U.S.C. § 103. Under §103,
the Office Action combines two references that fail to teach, suggest, or address the detailed
limitations of the claimed invention. More specifically, the Office Action errs because the prior
art does not teach removing an electronic message from a database upon determining that a
recipient user did not engage with an electronic message during a period, which causes a client
device to remove the electronic message from a communication thread between a sender user and
a recipient (as more particularly recited in the independent claims). In addition, the Office Action
fails to identify prior art that teaches various elements of the dependent claims related to intelligent
approaches for removing the electronic message. For example, the Office Action fails to identify
prior art that removes electronic messages from a communication thread based on a number of
additional electronic messages being read by the recipient user, that intelligently removes a
particular targeted message from a message thread (without modifying other electronic messages),

messages, or that removes an electronic message where the recipient user viewed messages from
additional users other than the sender. Indeed, the prior art is silent with regard to these additional
features. Accordingly, as discussed below, the Office Action rejections fail to establish a prima
facie case of obviousness with respect to independent claims 1, 13, and 20 and various dependent
claims.

The Examiners asserts that a prima facie of obviousness has been established. The combination Bass and Matson discloses all the limitations in the claims. They are strong prior art. There is not novel at all in the instant claims at the time of the invention.
Next. the claims are broad and the prior art of record clearly teaches each one of the Appellant’s allegations.

Regarding to allegations, 
 “More specifically, the Office Action errs because the prior art does not teach removing an electronic message from a database upon determining that a recipient user did not engage with an electronic message during a period, which causes a client device to remove the electronic message from a communication thread between a sender user and a recipient”, 

In response, since the instant disclosure does not provide a special definition for  “removing”  the Examiner gives the broadest reasonable interpretation to the term  according to MPEP 2111, see at least “…Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same”, paragraph 30. See also Fig. 2.
“…If the promotion has expired, the promotional message is revoked at step 255…”, paragraph 33-35.
Bass also discloses remove functionality for of an electronic message when a specific user is not eligible, “…Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same [Examiner interprets as electronic message from a communication thread between the sender user and the recipient user]”, paragraph 30. See also “[0033] A determination is made at step 250 for each user as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user]. A promotion may expire for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user]. while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255”, paragraphs 33-35.
And in paragraph 46, Bass states, “Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both. The promotion for each particular user may be updated based on the user interaction with a message transmitted to the particular user as well as other user activity”. 
Further, Matson teaches functionality for removing  data from a database, “… [0092] During process 700, the MECD deletes any data associated with an identity or a previously assigned role from the data storage memory 240 in response to revocation of the identity or role in the corresponding messaging system (block 720). In one embodiment, the messaging service sends a command message to the MECD with an instruction to delete the message data and other data associated with an identity or role…”, paragraph 92 and paragraphs 47-48. See also paragraphs 24-25. Therefore,  in view of such evidence, the Office action did not err.
Regarding to allegations, 
 “In addition, the Office Action fails to identify prior art that teaches various elements of the dependent claims related to intelligent approaches for removing the electronic message”,  


Regarding to allegations, 
“For example, the Office Action fails to identify prior art that removes electronic messages from a communication thread based on a number of additional electronic messages being read by the recipient user” 

The Examiner  asserts that these alleged limitations are not novel at all. The prior art of record teaches them at least, Bass’s system sends a message highest priority, elements 270, 275, 285 and 295.  Fig. 2 , in paragraph 45 “periodical recalculated...more promotional offers”, “…[0036] A recipient list may be continuously re-prioritized at step 265 [Examiner interprets as number of additional electronic messages being read by the recipient user]…”, paragraph 36. In paragraph 46 “…The promotion for each particular user may be updated based on the user interaction with a message transmitted to the particular user as well as other user activity[Examiner interprets as number of additional electronic messages being read by the recipient user]”.
Further, Bass’s system teaches numerous citations such as, “recipient deletes offer?...”, element 280 and Fig. 2. See also, “…Perishable rules control when a promotional offer ends, is revoked,…”, paragraph 30. “…If the promotion has expired, the promotional message is revoked at step 255…”, paragraph 33.
“…0044] Deletion of the offer returns the process to step 250. If the recipient has not deleted the offer, however, a further determination is made ass to whether the recipient transacts on the offer associated with the promotion at step 285…”, paragraph 44.
“…The promotion for each particular user may be updated [Examiner interprets as updating the communication thread]…” , paragraph 46.
Regarding to allegations, 
 “that intelligently removes a particular targeted message from a message thread (without modifying other electronic messages)” ,  

Bass’s system discloses  “[0033] A determination is made at step 250 for each user [examiner interprets as remove only the electronic message] as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user-]. A promotion may expire [examiner interprets as remove only the electronic message] for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user] while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255 [examiner interprets as remove only the electronic message]”, paragraphs 33-35. It is obvious that if Bass discloses that  only a promotional message is revoked is just one message and it is  without modifying other electronic messages.
Regarding to allegations, 
 “that removes an electronic message based on a threshold number of additional unread electronic messages, or that removes an electronic message where the recipient user viewed messages from additional users other than the sender”, 

Bass’s system discloses, “…[0033] A determination is made at step 250 for each user as to whether the promotion has ended. A promotion may expire for an individual recipient..”, paragraph 33. “[0034] Messages are revoked or expire based on the perishable rules associated with the promotion. For example, a message may be revoked for a user when there is no longer enough time for the user to reach the destination of the promotion before it starts. A message may also be revoked for all users once a show starts. A message may further be revoked for all users once the inventory for a promotion sells out. Messages may be revoked for all users or just for those users that have yet to read the promotional message prior to its revocation [Examiner interprets as a number of unread electronic messages sent to the recipient user satisfies an unread message threshold]”, paragraph 34.
Regarding to allegations, 
“Indeed, the prior art is silent with regard to these additional features”,
It is incorrect. The argued limitations are not the base of patentability because they are taught by the prior art Bass.
Regarding to allegations, 
“Accordingly, as discussed below, the Office Action rejections fail to establish a prima facie case of obviousness with respect to independent claims 1, 13, and 20 and various dependent claims”, 

It is incorrect also.  The combination Bass and Matson discloses all the limitations in the claims. The combination is strong prior art. There is not novel at all in the instant claims at the time of the invention. 

Appellant argues : Brief at  10
A. The Office Action Has Not Established A Prima Facie Case Of Obviousness
The Office Action (at pp. 6-11) asserts that a combination of Bass and Matson renders the
independent claims and dependent claims obvious under§ 103. To establish aprimafacie case of
obviousness based on combining prior art, the Office Action must "sufficiently explain and
support" that Bass and Matson individually or together disclose "all of the elements" of the
independent claims, and that a skilled artisan "would have been motivated to combine" Bass and
Matson to perform the claimed elements with "reasonably expected success." Personal Web
Technologies, LLC v. Apple, Inc., 848 F.3d 987, 991 (Fed. Cir. 2017) (vacating the Board's
determination of obviousness in an inter parties review). However, contrary to the Office Action's
rejections, neither Bass nor Matson considered individually or in combination discloses all of the
claimed elements of the independent claims and dependent claims.
In response the Examiner asserts that the rejection is a strong prima facie of obviousness and for that reason Appellant does not have the right of a patent. See  MPEP 2142  legal concept of prima facie supported by evidence. 


The Combination Of References Does Not Teach Removing An Electronic Message From
A Database Upon Determining That A Recipient User Did Not Engage With The
Electronic Message During The Period, Which Causes A Client Device To Remove The
Electronic Message From A Communication Thread Between A Sender User And A
Recipient User The combination of Bass and Matson does not teach or suggest "removing, by the
electronic messaging system and upon determining that the recipient user did not engage with the
electronic message during the period, the electronic message from a database of the electronic
messaging system comprising electronic messages associated with the recipient user, which causes
the client device associated with the user to remove the electronic message from the
communication thread between the sender user and the recipient user.
To illustrate, with respect to databases, Bass discloses in FIG. 1 that a system can include
databases 120 as a data source. Bass also discloses that "[h]istorical data may also be accessed at…
In response the Examiner assets that the strong prima facie of obviousness, Bass and Matson, discloses all the alleged limitations. Bass discloses “…A perishable rule may also include an aspect of user behavior such engaging in a specified activity…”, paragraph 30. See also in Fig. 2 elements 275, 280, 285 and 295, option “No” [Examiner interprets as user did not engage with the promotional message during the period].
Bass in paragraph 30 continues elaborating in remove functionality of  an electronic message when an specific user is not eligible, “…Perishable rules control when a promotional offer ends, is revoked, or a user is no longer eligible for the same [Examiner interprets as electronic message from a communication thread between the sender user and the recipient user]”, paragraph 30 and Fig. 2. See also “[0033] A determination is made at step 250 for each user as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user]. A promotion may expire for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user]. while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255”, paragraphs 33-35.
the removing]. 
However, Matson discloses , “… [0092] During process 700, the MECD deletes any data associated with an identity or a previously assigned role from the data storage memory 240 in response to revocation of the identity or role in the corresponding messaging system (block 720). In one embodiment, the messaging service sends a command message to the MECD with an instruction to delete the message data and other data associated with an identity or role…”, paragraph 92 and paragraphs 47-48. See also paragraphs 24-25. It  would have been obvious to combine Bass and Matson and the results would have been predictable.
Regarding to allegations, 
 “Indeed, Bass provides no teachings or suggestions of the
database storing electronic messages, much less deleting the electronic message on the database resulting in the electronic message being deleted on the client's device. Accordingly, one skilled in the art could not arrive at the claimed subject matter based on the disclosure in Bass…”, 

in response,  Appellant is incorrect,  Bass has a database 120 as part of the application server 125, Fig. 1 and elaborates in database functionality in paragraph 16. Matson at least paragraph 92 expressly elaborates in functionality to delete data from a database. It is obvious that the teaching of Matson would have lead one of Ordinary Skill to modify the prior art reference of Bass  to Arrive at the Claimed Invention.

Regarding to allegations, 
 “In fact, Matson teaches the opposite of the recited limitations. To illustrate, Matson recites (at [0038]), "[o]nce a communication message is successfully retrieved from the message queue, the [ mobile electronic communication device] sends a request to the online data storage server to delete the retrieved message." As another example, Matson (at [0077]) states, "[t]he…”, 

in response,  it is incorrect,  in a prima facie of obviousness when the Examiner brings another reference to combine with the primary reference,  it is the feature which is being brought into the primary reference, not the entire invention of the secondary reference . In the present rejection the feature incorporated from the secondary reference, functionality to delete data from a database taught by Matson, does not destroy or render inoperable the invention of the primary reference. Thus, it would have been obvious to one of the ordinary skill in the art to modify the primary reference of Bass to include the feature of Matson to arrive at the claimed invention.

Regarding to the allegation,
“…The Office Action (at p. 25) also cites paragraph [0092] of Matson, but this paragraph does not teach a database or the limitation recited above. In particular, this portion of Matson teaches that an administrator can revoke a role-identity relationship and delete any stored data from a client device. Accordingly, this paragraph essentially teaches remote removal of all data utilizing an administrator device. This does not describe, teach, or suggest removing, by the electronic messaging system, the electronic message from a database which causes the client device to remove the electronic message from the communication thread between users. Therefore, the disclosure of Matson combined with Bass is insufficient to arrive at the above claimed subject matter…”, 

Appellant is incorrect. See MPEP 2142  legal concept of prima facie supported by evidence. Bass and Matson combination is strong prior art. It discloses all the claimed limitations. It seems that Appellant is concerned with features and advantages in Matson, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Appellant argues : Brief at  13
Office Action Has Not Established A Prima Facie Case Of Obviousness With Respect
To Various Dependent Claims 
In addition to failing to establish a prima facie case of obviousness with respect to the
independent claims, the Office Action also fails to establish obviousness with respect to various
dependent claims. Indeed, the dependent claims recite a variety of additional details regarding
how the disclosed system intelligently identifies particular electronic communications to delete
from communication threads, including: details regarding removing electronic messages from a
communication thread based on a number of additional electronic messages being read by the
recipient user, removing a particular targeted message from a message thread (without modifying
other electronic messages), removing an electronic message based on a threshold number of
additional unread electronic messages, or removing an electronic message based on the recipient
user viewing messages from additional users other than the sender. The Office Action fails to
identify prior art that teaches these additional features. Accordingly, the Office Action fails to
establish a prima facie case of obviousness with respect to dependent claims 2, 3, 4, and 5.
In response the Examiner assets that the strong prima facie of obviousness, combining references  Bass and Matson, discloses all the limitations in all the claims. See MPEP 2142  legal concept of prima facie supported by evidence. Further, the fact that the Appellant does not narrow the language of the independent claims with  the features or limitations that Appellant is arguing from the dependent claims,  it is admission that the alleged features in the dependent claims are not the bases of patentability. The alleged features are not novel at all. Again, the prior art of record discloses them. 

Appellant argues : Brief at  13
i. The Combination Of References Does Not Teach A Period Related To A User Reading
Additional Electronic Messages As Recited By Claim 2
The Office Action (at p. 11) wrongly relies on elements 270, 275, 285, and 295 in FIG. 2
of Bass to disclose this limitation. In general, "FIG. 2 illustrates a method for messaging users."
Id at [0022]. More specifically, step 270 of FIG. 2 describes sending a message to the highest
priority recipients. Step 275 of Bass entails the system determining whether the recipient opened
the promotional message. At step 285, if the user did not delete the promotion, the system…

In response the Examiner assets that the limitations in claim 2 are not novel at all. The prior art of record teaches them, for example, Bass’s system sends a message highest priority, elements 270, 275, 285 and 295.  Fig. 2 , in paragraph 45 “periodical recalculated...more promotional offers”, “…[0036] A recipient list may be continuously re-prioritized at step 265 [Examiner interprets as number of additional electronic messages being read by the recipient user]…”, paragraph 36 and in paragraph 46 “…The promotion for each particular user may be updated based on the user interaction with a message transmitted to the particular user as well as other user activity[Examiner interprets as number of additional electronic messages being read by the recipient user]”.
Further, Bass’s system teaches numerous citations such as, “recipient deletes offer?...”, element 280 and Fig. 2. See also, “…Perishable rules control when a promotional offer ends, is revoked,…”, paragraph 30. “…If the promotion has expired, the promotional message is revoked at step 255…”, paragraph 33.
“…0044] Deletion of the offer returns the process to step 250. If the recipient has not deleted the offer, however, a further determination is made ass to whether the recipient transacts on the offer associated with the promotion at step 285…”, paragraph 44.
“…The promotion for each particular user may be updated [Examiner interprets as updating the communication thread]…” , paragraph 46.

Appellant argues : Brief at  14-16
ii. The Combination Of References Does Not Teach A Delete Command Removing An Electronic
Message From A Device Without Modifying Other Electronic Messages As Recited By Claim 3
The combination of Bass and Matson also does not teach or suggest "sending, by the
electronic messaging system, a delete command to the client device associated with the user to
remove the electronic message from the communication thread between the sender user and the
recipient user on the client device, which causes the client device to update the communication
thread between the sender user and the recipient user to remove the electronic message based on
the delete command without modifying other electronic messages of the recipient user," as recited
by dependent claim 3.

In response the Examiner assets that the limitations in claim 3 are not novel at all. The prior art of record teaches them, for example, “[0033] A determination is made at step 250 for each user [examiner interprets as remove only the electronic message] as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user-]. A promotion may expire [examiner interprets as remove only the electronic message] for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user] while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255 [examiner interprets as remove only the electronic message]”, paragraphs 33-35. It is obvious that if Bass discloses that  only a promotional message is revoked is just one message and it is  without modifying other electronic messages.
Regarding to the allegation, 
“As discussed above, the combination of Bass and Matson does not teach "removing by the electronic messaging system ... the electronic message from a database ... which causes the client device ... to remove the electronic message from the communication thread," let alone "sending, by the electronic messaging system, a delete command to the client device associated with the user to remove the electronic message from the communication thread," as recited in the dependent claim”, 

The Examiner notes that claiming an invention is not merely an exercise in semantics.  Where Appellant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Appellant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Appellant uses the phrases “further comprising sending,  by  the electronic  messaging  system,  a  delete  command  to the  client device associated with the user to remove the electronic message from the communication thread between the sender user and the recipient user on the client device, which causes the client device to updating  update the communication  thread  between  the sender user  and the recipient  user  to  remove  the  electronic   message based  on  the  delete  command   without  modifying  other electronic messages of the recipient user”, Bass presents a robust system that tracks the behavior of a user i.e. “recipient deletes offer?...”, element 280 and Fig. 2. See also, “…Perishable rules control when a promotional offer ends, is revoked,…”, paragraph 30. “…If the promotion has expired, the promotional message is revoked at step 255…”, paragraph 33. “…0044] Deletion of the offer returns the process to step 250. If the recipient has not deleted the offer, however, a further determination is made ass to whether the recipient transacts on the offer associated with the promotion at step 285…”, paragraph 44. “…The promotion for each particular user may be updated [Examiner interprets as updating the communication thread]…” , paragraph 46. Then, it is obvious that the system of Bass removes  the  electronic   message  based  on  the  delete  command   without  modifying  other electronic messages of the recipient user because Bass discloses, “[0033] A determination is made at step 250 for each user [examiner interprets as remove only the electronic message] as to whether the promotion has ended [Examiner interprets as a communication thread between the sender user and the recipient user-]. A promotion may expire [examiner interprets as remove only the electronic message] for an individual recipient  [Examiner interprets as a communication thread between the sender user and the recipient user] while still being valid for others… If the promotion has expired, the promotional message is revoked at step 255 [examiner interprets as remove only the electronic message]”, paragraphs 33-35. Then, it is obvious that if Bass discloses that  only a promotional 
Regarding to the allegations,  
“The Office Action (at pp. 11-12) relies on paragraphs [0030], [0033]-[0035], [0044], [0046]
and FIG. 2 element 280 in Bass to disclose the claim's subject matter. Paragraph [0030] describes
perishable rules which "control when a promotional offer ends, is revoked, or a user is no longer
eligible for the same." Paragraphs [0033]-[0035] describe how perishable rules associated with a
promotion and inventory determine whether a promotion ends, expires, or is revoked for
individuals. Paragraph [0044] discusses the system's steps after a recipient deletes the
promotional offer. Finally, paragraph [0046] discusses how a promotion may be updated for each
user based on a server tracking the user's interactions with the promotion. The Office Action's
reliance on Bass is faulty because while portions of Bass discuss updating, expiring, and/or
revoking promotions, Bass does not teach or suggest sending a delete command to the client device
associated with the user to remove the electronic message from the communication thread between
the sender user and the recipient user on the client device, which causes the client device to update
the communication thread between the sender user and the recipient user to remove the electronic
message based on the delete command without modifying other electronic messages of the
recipient user. Indeed, the Office Action admits that Bass does not disclose removing an electronic
message "based on [a] delete command."

In response the Examiner assets that the limitations in claim 3 are not novel at all. The prior art of record teaches them. The Office action reliance in the prior art of record is a strong rejection based in a strong prima facie of obviousness.
 Regarding to the allegations,  
The Office Action argues, however, that Matson remedies Bass's deficiencies. The Office
Action points to Matson paragraphs [0060], [0077], and [0092] as disclosing the delete command.
Paragraph [0060] discusses how a communication device can optionally send a delete message to
the online data storage service to delete communication messages after successfully retrieving the
messages." (Emphasis added). Paragraph [0077] further describes how communication messages
are deleted after a communication device successfully retrieves a message. Paragraph [0092]
discusses how an administrator revoking a role and/or identity in the messaging system instructs
the communication device to delete any data associated with the revoked identity or role.
Most of the paragraphs cited by the Office Action perform the opposite functions relative
to the subject matter disclosed in the dependent claim 3. For example, in direct contrast to
dependent claim 3, the communication device in Matson sends a delete command to the database.
Furthermore, after the communication device sends the delete command, the message remains on
the client device, whereas in dependent claim 3, the electronic message ….


In response the Examiner assets that the limitations in claim 3 are not novel at all. The prior art of record teaches them. The strong rejection is based in a prima facie of 
Therefore, the Examiner asserts that Appellant’s arguments seem to focus in the preferred embodiment and not in the fair teaching of the references. The Examiner submits that the combination Bass and Matson not only are analogous art and reasonable pertinent to the problem solved but also the combination of both discloses all the limitations in the claims.

Appellant argues : Brief at  17
iii. The Combination Of References Does Not Teach Removing The Electronic Message Based On A Threshold Number Of Additional Unread Electronic Messages As Recited By Claim 4
The combination of Bass and Matson also fails to teach or suggest "removing the electronic
message based on a threshold number of additional electronic messages being unread by the
recipient user" as recited in dependent claim 4.
The Office Action (at p. 15) incorrectly points to paragraph [0030] in Bass as disclosing the
claimed limitation. As stated above, paragraph [0030] outlines perishable rules which "control
when a promotional offer ends, is revoked, or a user is no longer eligible for the same. The Office
Action argues that the last sentence of paragraph [0030] means that "[a] perishable rule may also
include an aspect of user behavior such [as] engaging in a specified activity." The Office Action
then extrapolates, without support from the prior art, that this "specified activity" includes a
recipient user satisfying an unread message threshold.
However, contrary to the Office Action's assertion, Bass does not teach an unread message
threshold. Indeed, Bass provides an example of what is meant by "engaging in a specified…

The Examiner notes that MPEP § 2111 provides that claims must be given their broadest reasonable interpretation.  The Examiner interprets that the limitation is a rule of doing business. It does not patentable distinguish from the prior art of record, which 
The prior art of Bass teaches rules for doing business, see for example, “…A perishable rule may also include an aspect of user behavior such engaging in a specified activity [Examiner interprets as recipient user satisfies an unread message threshold]…”, paragraph 30.  “…[0033] A determination is made at step 250 for each user as to whether the promotion has ended. A promotion may expire for an individual recipient..”, paragraph 33.
 “[0034] Messages are revoked or expire based on the perishable rules associated with the promotion. For example, a message may be revoked for a user when there is no longer enough time for the user to reach the destination of the promotion before it starts. A message may also be revoked for all users once a show starts. A message may further be revoked for all users once the inventory for a promotion sells out. Messages may be revoked for all users or just for those users that have yet to read the promotional message prior to its revocation [Examiner interprets as a number of unread electronic messages sent to the recipient user satisfies an unread message threshold]”, paragraph 34.

Appellant argues : Brief at  18-19
iv. The Combination Of References Does Not Teach Determining That The Recipient User Viewed Messages From Additional Users During The Period As Recited By Claim 5
The combination of Bass and Matson does not teach or suggest "determining that the
monitored interactions of the recipient user with the electronic messaging system for the period
indicate that the recipient user viewed messages from additional users of the electronic messaging
system other than the sender user during the period" as recited by claim 5.
The Office Action (at pp. 15-16) relies on Bass paragraphs [0022], [0030], and [0036] as
teaching the subject matter recited by claim 5. Paragraph [0022] discusses a messaging platform
that helps users connect with other users and venue management. Paragraph [0030] discloses
perishable rules which control when a promotion ends, expires, or is revoked….

The Examiner notes, that per MPEP2111, giving the broadest reasonable interpretation, Bass discloses tracking of behavior of a user in a mobile device  which Examiner interprets as  “the recipient user viewed messages  from additional users”, see multiple citations, “ [0046] Tracking the interactions of any given user with a promotion may be tracked by an application executing on a user mobile device or wearable, an application on a server in communication with the user device, or both….”, paragraph 46.
“…Consumers may also be engaged by collecting feedback and reviews of their experiences, … through the display of messages…”, paragraph 22.
“…A perishable rule may also include an aspect of user behavior such engaging in a specified activity [Examiner interprets as recipient viewed messages  from additional users]…”, paragraph 30. See also “[user]…engage in other behavior that impacts qualification for the promotion[Examiner interprets as the recipient user viewed messages  from additional users]…”, paragraph 36.
The Examiner interprets that the limitation is a rule of doing business. It does not patentable distinguish from the prior art of record, which discloses “perishable rules” for doing business. The limitation is considered but it does not have patentable weight.

Appellant argues : Brief at  19
CONCLUSION
As described above, the Office Action fails to establish a prima facie case of obviousness.
Appellant respectfully asks the Board to reverse the rejections under 35 U.S.C. § 103.


The Board is respectfully requested to consider the facts found in the prior art of record for this case, and sustain the rejection. A solid prima facie of obviousness has been 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        
/MARC Q JIMENEZ/TQAS TC 3600                                                                                                                                                                                                        Marc Jimenez



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.